DETAILED ACTION

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  No Drawings are present. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 9, 12-13, 17-19, 25, and 27, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each claim recites one or several instances of the phrase(s) "preferably", “such as”, or “optionally”, which render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention, or depends from such a claim. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 20, 22, 24-25, and 27, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz et al. (US 6,979,480).
In respect to claims 1, 24, and 25, Schulz et al. disclose a method of manufacturing an article (“security article” intended use), comprising: introducing a transparent film 100 of a non-fibrous* substrate layer of regenerated cellulose, viscose rayon (See NPL), into an offset printing device, and disposing printing information thereon; the transparent film further includes an ink-receptive layer 106 on at least a surface of the substrate layer (Col. 11, 11-27; Fig. 1). [*According to the special definition in the Specification, non-fibrous does not mean not including fibers.   Rather, the term excludes “naturally occurring cellulosic fiber such as cotton” (0046).]
In respect to claim 3, the claim is indefinite for the reasons stated above, but is devoid of watermarks of “other security features”.
 In respect to claim 9, the claim is indefinite for the reasons stated above, however, the offset process must be either one of the mutually exclusive “reel-to-reel” or a discrete sheet i.e. any offset process will cover one of the two options.
In respect to claim 20, Schulz et al. disclose a viscose process which includes extrusion (See NPL).
In respect to claim 22, Schulz et al. do not disclose verification means to inspect the document on the device. 
In respect to claim 27, Schulz et al. disclose that the ink-receptive layer 106 may be formed of coating of PVP (polymeric) (Pg. 2, 63-67).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (US 6,979,480) in view of Guillerey (WO 2019/101683).
Schulz et al. disclose offset printing but do not specifically disclose simultaneous offset printing, which prints on both sides simultaneously.  However, Guillerey disclose printing a similar substrate with simultaneous recto-verso offset printing (Pg. 13).  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, using a simultaneous offset process to expeditiously print on both sides at once.

Claims 1, 12, 13, 18, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Read (US 2015/0293437) in view of Schulz et al. (US 6,979,480).
In respect to claim 1, Read discloses a method of manufacturing a security article comprising: introducing a transparent film of a non-fibrous* substrate layer of regenerated cellulose (0140), the transparent film further includes an ink-receptive layer on at least a surface of the substrate layer (0110).   [*According to the special definition in the Specification, non-fibrous does not mean not including fibers.   Rather, the term excludes “naturally occurring cellulosic fiber such as cotton” (0046).]
Read discloses that the ink-receptive layer is suitable for any known printing technique but do not specifically disclose an offset printing.  However, Schulz et al. teach a very similar regenerated cellulose substrate with an ink-receptive layer, and further providing an offset printing process to the layer.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, providing a well known printing technique, offset, as the “particular known technique”.
In respect to claims 12, 13, and 18, Read further discloses that the conventional printed step may be further augmented with laser writing, with the ink-receptive layer suitable for both applications (0111).  The substrates which are provided with laser marking may be banknotes, ID cards, passports, etc. (0050).  One of ordinary skill readily ascertains that laser marking of these types of documents includes images and at least alphanumeric characters necessarily to identify the document (serial number, banknote) or holder (ID card, passport).
In respect to claim 19, Read further discloses that the substrate may be 10-500 µm (0157).

Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Read (US 2015/0293437) in view of Schulz et al. (US 6,979,480) as applied to claim 1 above, and further in view of Hug et al. (US 6,968,783).
Read and Schulz et al. substantially teach the claimed invention, including providing the substrates as banknotes, but do not teach using the sheet as a base sheet for a plurality of security articles, and then cutting the sheet into individual articles.  However, Hug et al. teach providing a single base sheet and cutting the sheet into individual banknotes (Fig. 2, Abstract).  It would have been obvious to provide the substrate taught in Read and Schulz et al. as a substrate for a plurality of banknotes in view of Hug et al.   The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, printing several substrates at once and cutting them into smaller substrates, which simplifies printing and faster/more cost effective.
It is noted that “different type” does not provide any particular difference in structure, only intended use insofar as the claim does not distinguish any difference other than “differ from each other by features applied by a process step subsequent to step (a)”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637